FILED
                             NOT FOR PUBLICATION                            SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAMES MARK HINKLEY,                              No. 13-35873

                Plaintiff - Appellant,           D.C. No. 3:12-cv-05969-RBL

 v.
                                                 MEMORANDUM*
ELDON VAIL; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Western District of Washington
                     Ronald B. Leighton, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

          Washington state prisoner James Mark Hinkley appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutional violations arising out of his placement in an 84-hour contraband

watch. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Chappell v. Mandeville, 706 F.3d 1052, 1057, n.1 (9th Cir. 2013). We may affirm

on any basis supported by the record. Corales v. Bennett, 567 F.3d 554, 562 (9th

Cir. 2009). We affirm.

      Summary judgment was proper on Hinkley’s Fourth and Fourteenth

Amendment claims against defendants Arlow, DeMars, and Carlsen on the basis of

qualified immunity because it would not have been clear to every reasonable prison

official that placement in an 84-hour contraband watch and warrantless searches

for contraband, after discovery of contraband following an extended family visit

were unlawful. See Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080, 2083 (2011)

(explaining two-part test for qualified immunity).

      The district court properly granted summary judgment on Hinkley’s claims

against defendants Vail and Russell because Hinkley failed to raise a triable

dispute as to whether these defendants personally participated in the alleged

constitutional violations. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

(explaining supervisory liability under § 1983).

      Summary judgment was proper on Hinkley’s Eighth Amendment claim

against defendants Arlow and DeMars because Hinkley failed to raise a triable

dispute as to whether these defendants knowingly disregarded an excessive risk to

his health during the contraband watch. See Farmer v. Brennan, 511 U.S. 825, 837


                                          2                                     13-35873
(1994) (“[A] prison official cannot be found liable under the Eighth Amendment

for denying an inmate humane conditions of confinement unless the official knows

of and disregards an excessive risk to inmate health[.]”); see also Hudson v.

McMillian, 503 U.S. 1, 9 (1992) (“[E]xtreme deprivations are required to make out

a conditions-of-confinement claim.”).

      The district court properly granted summary judgment on Hinkley’s Eighth

Amendment claim against defendant Carlsen because Hinkley failed to raise a

triable dispute as to whether Carlsen’s alleged misconduct caused his injuries. See

Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (the causation analysis under

§ 1983 is “individualized and focus[es] on the duties and responsibilities of each

individual defendant whose acts or omissions are alleged to have caused a

constitutional deprivation”).

      The district court did not abuse its discretion in granting defendants’ motion

for a discovery stay pending the resolution of the qualified immunity issue. See

Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988) (setting forth standard of

review and explaining that a district court has “wide discretion in controlling

discovery”). Moreover, Hinkley does not demonstrate how further discovery

would have precluded summary judgment. See Tatum v. City & County of San

Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006) (under Fed. R. Civ. P. 56(d), a


                                           3                                      13-35873
party “must identify by affidavit the specific facts that further discovery would

reveal, and explain why those facts would preclude summary judgment”).

      The district court did not abuse its discretion in denying Hinkley’s motions

to compel because Hinkley did not demonstrate actual or substantial prejudice. See

Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth standard of

review). Additionally, defendants demonstrated good cause to withhold

production of documents relating to confidential informants. See Fed. R. Civ. P.

26(c)(1)(A) (“[A] court may, for good cause, issue an order to protect a party or

person from annoyance, embarrassment, oppression, or undue burden or expense”

including “forbidding the disclosure or discovery[.]”).

       The district court did not abuse its discretion in denying leave to amend

because Hinkley’s motion did not comply with the local rules. See W.D. Wash. R.

15 (a party must attach a copy of the proposed amended complaint to the motion

for leave to amend); see also Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir.

1993) (setting forth standard of review).

      Hinkley’s request for appointment of counsel, set forth in his reply brief, is

denied.

      AFFIRMED.




                                            4                                  13-35873